DETAILED ACTION

Specification
The disclosure is objected to because the first paragraph on page 1 and the first paragraph under “Description of the Invention” (page 2) improperly refer to claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite a dimension with respect to an unclaimed component; i.e., the marker pole.  This is indefinite because reference to an unclaimed component provides no scope to the dimension (diameter).  In order for this recitation to be considered, the marker pole would have to be a claimed component.  Because parent claim 1 recites the marker pole as intended use only (i.e., “for a marker pole”), claims 8 and 9 have not been further treated on the merits.  Claim 10, which provides a clear scope, has been treated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neigut (US D841,141 S).
Looking to Figure 5, a portion of which is reproduced below, Neigut discloses a straight 
    PNG
    media_image1.png
    165
    143
    media_image1.png
    Greyscale
 rod with a spiral having an uppermost turn which is larger than a lower turn.  Regarding the recitation of “configured to provide a tight fit,” note that any device having a complementary shape to the inner diameters would naturally result in a “tight fit.”  This is sufficient to meet the recitations of intended use.
Regarding claim 2, looking again to Figure 5, the transition between the spiral and the 
    PNG
    media_image2.png
    49
    94
    media_image2.png
    Greyscale
rod is a horizontal section; thereby meeting claim recitations.
The unitary construction meets claim 3 recitations.
Regarding claim 4, the section reproduced below meets the recitation of a fixing  
    PNG
    media_image3.png
    207
    112
    media_image3.png
    Greyscale
 member, since it includes a spiral and tape or electric wire could be affixed thereto.  Note that minimal patentable weight can be given to the fixing member, since tape is fixable to substantially any solid surface.
Regarding claim 6, the long spring-like configuration of the fixing member inherently can be readily manipulated.  This meets the recitation of adjustable.
Regarding claim 7, the second spiral is inherently compressible.  In combination with the spring-like configuration of the structure immediately there below, claim recitations are met.  No further patentable weight may be given to the manner in which the device interacts with an unclaimed component (i.e., the marker pole).

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glamos (U.S. Patent 5,174,060).
	Glamos discloses a straight rod spike (16) and a spiral holder (18).  The spiral includes upper and lower turns having different diameters (Figures 1-3).  Regarding the recitation of “configured to provide a tight fit,” note that any device having a complementary shape to the inner diameters would naturally result in a “tight fit.”  This is sufficient to meet the recitations of intended use.
	There is a horizontal section (20).
There is a fixing member (26).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetter (U.S. Patent 2,494,476).
Goetter discloses a support including a spike (2) and a spiral holder (Figures 1 and 2, for example).  The holder includes upper and lower turns having different diameters (1, 3).  Regarding the recitation of “configured to provide a tight fit,” note that the purpose of Goetter is to attach to a tapered piece of wood (tree branch).  Further, any device having a complementary shape to the inner diameters would naturally result in a “tight fit.”  These are sufficient to meet the recitations of intended use.
Goetter is a single coil wire that could be manipulated such that the fixing member recitations were met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neigut (US D841,141 S), as applied above, and further in view of Hines (U.S. Patent 6,514,006) and Barrett (U.S. Patent 7,418,798) and/or Imparato (U.S. Patent 3,067,717).
Neigut is a design patent; therefore, use thereof is left to one skilled in the art.  There are no recitations which positively recite the pole; therefore, presence of a pole is not required in order to meet claim recitations.  Additionally, each of Barrett (title and figures) and Imparato (Figures 1, 2 and 4) exemplify that spikes (Barrett 4a, 4b; Imparato 20) having turns (Barrett 3a, 3b; Imparato 14) are capable of supporting poles (Barrett title, for example; Imparato 26).  Hines discloses a marker having a tapered bottom portion (at 110, Figure 4, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used Neigut to support a marker having a lower shape which was complementary to the spiral shape of Neigut in order to properly support the marker, since Hines exemplifies that these lower shapes are within ordinary skill and Barrett and Imparato teach coiled supports for use as pole supports.
Regarding claim 3, the examiner takes Official notice that metal wire is a well-known material of construction.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used metal wire in order to obtain a durable and inexpensive product.  A metal wire construction would result in the upper portion being adjustable, as discussed above regarding claims 6 and 7.
Regarding claim 10, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have any diameters as desired since dimensions are not patentably distinguishing features.

Claims 1, 2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glamos (U.S. Patent 5,174,060), as applied above, and further in view of Hines (U.S. Patent 6,514,006) and Barrett (U.S. Patent 7,418,798) and/or Imparato (U.S. Patent 3,067,717).
There are no recitations which positively recite the pole; therefore, presence of a pole is not required in order to meet claim recitations.  Additionally, each of Barrett (title and figures) and Imparato (Figures 1, 2 and 4) exemplify that spikes (Barrett 4a, 4b; Imparato 20) having turns (Barrett 3a, 3b; Imparato 14) are capable of supporting poles (Barrett title, for example; Imparato 26).  Hines discloses a marker having a tapered bottom portion (at 110, Figure 4, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used Glamos to support a marker having a lower shape which was complementary to the spiral shape of Glamos in order to properly support the marker, since Hines exemplifies that these lower shapes are within ordinary skill and Barrett and Imparato teach coiled supports for use as pole supports.
Regarding claim 10, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have any diameters as desired since dimensions are not patentably distinguishing features.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goetter (U.S. Patent 2,494,476), as applied above, and further in view of Hines (U.S. Patent 6,514,006) and Barrett (U.S. Patent 7,418,798) and/or Imparato (U.S. Patent 3,067,717).
There are no recitations which positively recite the pole; therefore, presence of a pole is not required in order to meet claim recitations.  Additionally, each of Barrett (title and figures) and Imparato (Figures 1, 2 and 4) exemplify that spikes (Barrett 4a, 4b; Imparato 20) having turns (Barrett 3a, 3b; Imparato 14) are capable of supporting poles (Barrett title, for example; Imparato 26).  Hines discloses a marker having a tapered bottom portion (at 110, Figure 4, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used Goetter to support a marker having a lower shape which was complementary to the spiral shape of Goetter in order to properly support the marker, since Hines exemplifies that these lower shapes are within ordinary skill, Barrett and Imparato teach coiled supports for use as pole supports and Goetter has the purpose of coupling to elongated pieces of wood.
Regarding claim 10, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have any diameters as desired since dimensions are not patentably distinguishing features.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.  The newly added recitations are directed to a fit with an unclaimed component.  There is simply no patentable weight in such recitations, as exemplified in the 112 rejection of claims 8 and 9.  Because the devices have the claimed shape, they are naturally capable of the relative inter fit with a correspondingly shaped and dimensioned external component.  In order to overcome the rejections, structure and/or arrangement specific to the support which enable the device to inter fit with a marker pole, rather than intended use type recitations, must be included.  Again, the manner in which a device is “configured to” fit an unclaimed component is insufficient to patentably distinguish the component.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671